 Case 2:20-cv-00029-PLM-MV ECF No. 21, PageID.512 Filed 10/30/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ANTHONY CLIFFORD GATES, JR.,

                     Petitioner,                   Case No. 2:20-cv-29

v.                                                 Honorable Paul L. Maloney

CONNIE HORTON,

                     Respondent.
____________________________/

                                        JUDGMENT

              In accordance with the opinion entered this day:

              IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE for failure to raise a meritorious federal claim.



Dated:   October 30, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
